SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File No. 000-52408 EMERGING MEDIA HOLDINGS, INC. (Exact name of Registrant as Specified in Its Charter) Nevada 13-1026995 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 1809 E. BROADWAY ST., SUITE 175, OVIEDO, FL 32765 (Address of principal executive offices) (Zip Code) Issuer's
